Case 3:13-cr-02530-JAH Document 99 Filed 07/21/21 PagelD.372 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

V.
ANGEL MANUEL OCON (1)
Case Number: 3:13-CR-02530-JAH
Samantha Jaffe
Defendant’s Attorney
REGISTRATION NO. 66915-198
[ss] -
THE DEFENDANT:
[X] admitted guilt to violation of allegation(s) No. 1
C1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nv3, Unlawful use of a controlled substance or Failure to Test, VCCA (Violent Crime Control
Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 19, 2021

Date of Imposition of Sentence

   

 

  
 

ITED STATES DISTRICT JUDGE
Case 3:13-cr-02530-JAH Document 99 Filed 07/21/21 PagelD.373 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANGEL MANUEL OCON (1) Judgment - Page 2 of 2
CASE NUMBER: 3:13-CR-02530-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
13 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Ce

The defendant is remanded to the custody of the United States Marshal.

Cl ‘The defendant shall surrender to the United States Marshal for this district:
[al vat A.M. on

 

 

Ol asnotified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O_ onor before
Ol asnotified by the United States Marshal.

Olas notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:13-CR-02530-JAH
